 In the Matter Of PARAGON PACKING COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL UNION No. 87, AFFI IATED'WITH THE AFLCase No. R-5757.-Decided September10, 1943Mr. Frank B.Kintner,of Astoria, Oreg.,Mr. J. TF.MacClements,ofPortland,Oreg.,for the Operating Engineers.Mr. Henry B.Niemela,of Astoria,Oreg., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon, petition duly filed by International Union of OperatingEngineers, Local Union No. 87, affiliated with the AFL, herein calledthe Operating Engineers, alleging that a question affecting commercehad arisen concerning the representation of employees of ParagonPacking Company, Astoria, Oregon, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before John E. Hedrick, Trial Examiner. Said hear-ing was held at Astoria, Oregon, on July 27, 1943. The Company, theOperating Engineers, and Columbia River Fishermen's ProtectiveUnion, CIO, herein called the CIO, appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYParagon Packing Company, an Oregon corporation, is engaged inthe general fish business.The Company's main office and principal52 N. L. R. B., No. 85.538 PARAGON PACKINGCOMPANY539place of business is at Astoria, Oregon, in addition to which it alsomaintains a processing plant at Hoquiam, Washington.Only theCompany's Astoria operations are herein involved.The Companyemploys at the Astoria plant, during its peak season, from 150 to 175people.During the year 1942, the Company's sales totaled approxi-mately $800,000, approximately 80 percent of which represented salesand shipments from Astoria, Oregon, to purchasers located outside theState of Oregon.The Company operates a cold storage departmentat Astoria in conjunction with and located in the same building as therest of its plant.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 87,affiliated with the American Federation of Labor, is a labor organi-zation admitting to membership employees of the Company.Columbia River Fishermen's Protective Union affiliated with theCongress of Industrial Organizations is a labor organization admittingto membership employees of the Company.III. THE ALLEGED QUESTION CONCERNING REPRESENTATION IN ANAPPROPRIATE BARGAINING UNITIn November or December 1942, the Operating Engineers communi-cated with the Company and requested recognition as the exclusivebargaining representative of all operating engineers and apprenticesin the Company's employ.The Company refused to recognize theOperating Engineers on the ground that the unit sought by it wasinappropriate for the purposes of collective bargaining and for thefurther reason that the employees were covered by the terms of anexisting contract with the CIO. In view of our decision in this case,it is unnecessary to consider the contention of the Company with re-spect to the contract.The Operating Engineers contends that those employees whoseduties are to maintain and control the ice and refrigeration machineryin the Company's cold storage department constitute an appropriatebargaining unit.There are five persons in the Company's employwhose duties include the control and maintenance of the cold storageequipment.Only one of them is considered by the Company to be aqualified operating engineer.He is apparently a skilled craftsman,capable of repairing and overhauling the ice and refrigeration ma-chinery of the Company.However, he directs the work of the otheremployees herein involved and has authority to hire, discipline, and 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge.Clearly, therefore,he is a supervisory employee, whowould be excluded from any bargaining unit which we might estab-lish.The remaining four employees are apparently not particularlyskilled workers.The Operating Engineers is here seeking a craft unit.While the record is not entirely clear, the evidence indicates that theemployees herein involved spend only about one-fourth of their time inthe control and maintenance of the cold storage equipment,and thatthe rest of their time is spent in manual labor and general mainte-nance work throughout the plant.We find that,upon the basis of the record before us,the unit heresought is not appropriate for the purposes of collective bargaining.We accordingly find that no question has arisen concerning the rep-resentation of employees in an appropriate bargaining unit.Thepetition for investigation and certification of representatives will bedismissed.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesfiled by International Union of Operating Engineers,Local UnionNo. 87,affiliated with the AFL,be, and it hereby is, dismissed.CHAIMIAN MILLIS took no part in the consideration of the aboveDecision and Order.